DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-30 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Response to Arguments
Re Claims 1 and 16, Applicant stated that Laplante and Turner in view of Blanco do not disclose the amended limitation “determining a first parameter indicating an atrial fibrillation condition based on a result from the comparison performed based on the first sensor data associated with the first ear and/or the second sensor data associated with the second ear”. 
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection has been made necessitated by amendments.
Re Claims 10 and 23, Applicant argued that Laplante does not disclose determining first period value and second period value. 
Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
Laplante discloses performing a comparison based on the first sensor data and the second sensor data (para. [0008], [0118], a comparison unit for comparing said left and right sensor signals and providing respective comparison signals for each of said physiological functions; fig. 1; para. [0014], para. [0015]). Para. [0014], [0015] discloses an equation for sensor stroke indicator which shows that the same time points from right and left sensors are used and compared: t is time, R(t) and L(t) for the right and left sensors; therefore, Laplante discloses determining a first period value and a second period value and processing and comparing the first period value and the second period value. The sensor stroke indicator reads on the first parameter. Para. [0015] discloses that left and right sensor signals STleft and STright is represented by the signal lowers L(t) and R(t), respectively. Para. [0008] discloses that STleft and STright are compared and providing respective comparison signals CSI (CSI also reads on a first parameter).
With respect to 112(b) rejection, Applicant stated that “period value” refers to a value of time period and not the sensor data. Applicant considered the claim limitations, “a first period value” and “a second period value”, to be clear. 
The 112(b) rejection for claim 10 has been withdrawn based on Applicant’s statement that “period value” refers to a value of time period. 
However, the rejections for claims 11, 23, and 24 have been maintained, because the limitations are still unclear. 
Claim 11 recites that “the first parameter is determined based on a result from the act of comparing the first period value and the second period value”. If “the first period value” and “the second period value” are a value of time period, it is unclear how a first parameter (which is physiological data information based on claims 12 and 13) can be determined by comparing two values of time period. Claims 23 and 24 similarly recites that “determin[ing] the first parameter by determining a first period value for the first sensor data and a second period value for the second sensor data, and processing the first period value and the second period value”, wherein “the processing unit is configured to process the first period value and the second period value by comparing the first period value and the second period value”. 
The instant specification discloses that “a first parameter is identified based on the comparison of the first sensor data and the second sensor data” (para. [0043]) and “comparing the first sensor data and the second sensor data may comprise comparing periods of the first sensor data and the second sensor data”. 
Based on this disclosure, “comparing time periods” is a step that is part of “comparing the first sensor data and the second sensor data” in order to identify a first parameter. However, claims 11, 23, and 24 are silent regarding comparison of the first sensor data and the second sensor and are reciting that the first parameter is determined solely based on the comparison of the time periods. 
On the contrary, Claim 10 is not given 112(b) rejection since it recites that “the act of determining the first parameter comprises determining a first period value for the first second data and a second period value for the second sensor data”, where the transitional term “comprises” is inclusive or open-ended and does not exclude additional, unrecited method steps. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-22, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of operating a hearing system and a hearing system. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a method. Claim 16 is directed towards a system. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user, wherein the first sensor data is generated by a first sensor and is associated with the first ear, and wherein the second sensor data is generated by a second sensor and is associated with the second ear; performing a comparison based on the first sensor data and/or the second sensor data; determining a first parameter indicatinq an atrial fibrillation condition based on a result from the comparison performed based on the first sensor data associated with the first ear and/or the second sensor data associated with the second ear; and outputting a first output signal indicative of the first parameter.”
The reason that the limitation is considered an abstract idea is because they are directed to mental processes. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology.
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, claim 16 recites “a processing unit” which can be interpreted as a generic processor. The processing unit does not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, claims 1 and 16 recite additional elements, “a first hearing device comprising a first sensor” and “a second hearing device comprising a second sensor”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: Laplante-Levesque et al. (US 2018/0263562) discloses a first hearing device comprising a first sensor and a second hearing device comprising a second sensor (abstract, para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], blood oxygen concentration measured; fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry detects blood volume change). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-9, 12-15, 17-22, and 25-30, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of operating a hearing system and a hearing system. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 10 is directed towards a method. Claim 23 is directed towards a system. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user; determining a first parameter; and outputting a first output signal indicative of the first parameter; wherein the act of determining the first parameter comprises determining a first period value for the first sensor data and a second period value for the second sensor data and processing the first period value for the first sensor data and the second period value for the second sensor data”.
The reason that the limitation is considered an abstract idea is because they are directed to mental processes. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology.
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, claim 23 recites “a processing unit” which can be interpreted as a generic processor. The processing unit does not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, claims 10 and 23 recite additional elements, “a first hearing device comprising a first sensor” and “a second hearing device comprising a second sensor”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: Laplante-Levesque et al. (US 2018/0263562) discloses a first hearing device comprising a first sensor and a second hearing device comprising a second sensor (abstract, para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], blood oxygen concentration measured; fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry detects blood volume change). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 11 and 24, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 11, 23, and 24, Claim 11 recites that “the first parameter is determined based on a result from the act of comparing the first period value and the second period value”. Applicant stated that “period value” refers to a value of time period and not the sensor data. If “the first period value” and “the second period value” are a value of time period, it is unclear how a first parameter (which is physiological data information based on claims 12 and 13) can be determined by comparing two values of time period. Claims 23 and 24 similarly recites that “determin[ing] the first parameter by determining a first period value for the first sensor data and a second period value for the second sensor data, and processing the first period value and the second period value”, wherein “the processing unit is configured to process the first period value and the second period value by comparing the first period value and the second period value”. 
The instant specification discloses that “a first parameter is identified based on the comparison of the first sensor data and the second sensor data” (para. [0043]) and “comparing the first sensor data and the second sensor data may comprise comparing periods of the first sensor data and the second sensor data”. 
Based on this disclosure, “comparing time periods” is a step that is part of “comparing the first sensor data and the second sensor data” in order to identify a first parameter. However, claims 11, 23, and 24 are silent regarding comparison of the first sensor data and the second sensor and are reciting that the first parameter is determined solely based on the comparison of the time periods.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laplante-Levesque et al. (US 2018/0263562), hereinafter “Laplante”.
Re Claims 10 and 11, Laplante discloses a method of operating a hearing system comprising a first hearing device and a second hearing device (abstract, a binaural hearing system comprises left and right hearing devices adapted for being worn at or in left and right ears, respectively, of a user), the method comprising: 
obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user (abstract, para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], [0134] blood oxygen concentration measured),  
determining a first parameter (para. [0009], [0119], an analysis unit for analyzing said comparison signals CSI, fig. 1, para. [0014], sensor stroke indicator); and 
outputting a first output signal indicative of the first parameter (para. [0009], [0120], providing a concluding stroke indicator CSI regarding a risk of stroke of the user depending on said comparison signal, fig. 1).  
wherein the act of determining the first parameter comprises determining a first period value for the first sensor data and a second period value for the second sensor data, and processing the first period value for the first sensor data and the second period for the second sensor data and wherein the act of processing comprises comparing the first period value and the second period value, wherein the first parameter is determined based on a result from the act of comparing the first period value and the second period value.  (Laplante discloses performing a comparison based on the first sensor data and the second sensor data - para. [0008], [0118], a comparison unit for comparing said left and right sensor signals and providing respective comparison signals for each of said physiological functions; fig. 1; para. [0014], para. [0015], the equation for sensor stroke indicator shows that the same time points from right and left sensors are used and compared – t is time, R(t) and L(t) for the right and left sensors; therefore, Laplante discloses determining a first period value and a second period value and processing and comparing the first period value and the second period value. The sensor stroke indicator being the first parameter; para. [0015] discloses that left and right sensor signals ST_left and ST_right is represented by the signal lowers L(t) and R(t), respectively. Para. [0008] discloses that ST_left and ST_right are compared and providing respective comparison signals CSI.). 
Re Claims 23 and 24, Claims 23 and 24 are rejected under substantially the same basis as claims 10 and 11. Laplante disclose that the claimed method steps are performed by a processor (claims 15 and 16; para. [0037], [0081], a processor and program code means for causing the processor to perform majority or all of the steps of method described in the reference). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Laplante-Levesque et al. (US 2018/0263562), hereinafter “Laplante”, in view of Po et al. (US 2020/0324105), hereinafter “Po”.
Re Claim 1, Laplante discloses a method of operating a hearing system comprising a first hearing device and a second hearing device (abstract, a binaural hearing system comprises left and right hearing devices adapted for being worn at or in left and right ears, respectively, of a user), the method comprising: 
obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user (abstract, para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], blood oxygen concentration measured), 
wherein the first sensor data is generated by a first sensor and is associated with the first ear, and wherein the second sensor data is generated by a second sensor and is associated with the second ear (fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry detects blood volume change); 
performing a comparison based on the first sensor data and/or the second sensor data (para. [0008], [0118], a comparison unit for comparing said left and right sensor signals and providing respective comparison signals for each of said physiological functions; fig. 1); 
determining a first parameter based on a result from the performed comparison (para. [0009], [0119], an analysis unit for analyzing said comparison signals CSI, fig. 1); and 
outputting a first output signal indicative of the first parameter (para. [0009], [0120], providing a concluding stroke indicator CSI regarding a risk of stroke of the user depending on said comparison signal, fig. 1). 
Laplante is silent regarding performing a comparison based on the first sensor data and/or the second sensor data; determining a first parameter indicating an atrial fibrillation condition based on a result from the comparison performed based on the first sensor data associated with the first ear and/or the second sensor data associated with the second ear. 
However, Po discloses an ear device including one or more sensors such as a pulse oximeters for detecting heart rate (para. [0009], [0058]) and motion sensor to remove artifacts from measured signals (para. [0058]). Po discloses system and method for treating autonomic nervous system dysfunction by measuring heart rate signals to measure heart rate variability and determining a heart rate variability threshold (abstract). Po teaches that the system monitor a subject’s heart rate for detecting changes in heart rate variability and when the HRV is higher or lower than a predetermined threshold, determine that the subject is experiencing or about to experience, atrial fibrillation, which is associated with abnormal ANS activity (para. [0009], [0073], [0078]), which reads on “performing a comparison based on the first sensor data and/or the second sensor data; determining a first parameter indicating an atrial fibrillation condition based on a result from the comparison performed based on the first sensor data associated with the first ear and/or the second sensor data associated with the second ear”. In summary, Po discloses that the heart rate variability data measured from the heart rate signals from pulse oximeter in an ear device is compared to a predetermined threshold to determine that the subject is experiencing or about to experience atrial fibrillation. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Laplante, by adding the steps of performing a comparison based on the first sensor data and/or the second sensor data; determining a first parameter indicating an atrial fibrillation condition based on a result from the comparison performed based on the first sensor data associated with the first ear and/or the second sensor data associated with the second ear, as taught by Po, for the purpose of determining atrial fibrillation in order to manage abnormal ANS activity (para. [0073]). 
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 1. Laplante disclose that the claimed method steps are performed by a processor (claims 15 and 16; para. [0037], [0081], a processor and program code means for causing the processor to perform majority or all of the steps of method described in the reference). 
Re Claim 2, Laplante discloses obtaining motion data from the first hearing device and/or the second hearing device (1. para. [0051], the left and/or right hearing devices comprises a number of detectors configured to provide status signals, [0056], the number of detectors comprises a movement detector, e.g., an acceleration sensor. The movement detector is configured to detect movement of the user's facial muscles and/or bones, e. g. due to speech or chewing (e.g. jaw movement) and to provide a detector signal indicative thereof; 2. para. [0017], [0112], camera or EOG measures eye movement activity of the user, fig. 4, fig. 5, eye movement).  
Re Claim 17, Claim 17 is rejected under substantially the same basis as claim 2. 
Re Claim 3, Laplante discloses that the comparison is performed based on the motion data (1. para. [0051], [0058], [0061], the hearing device comprises a classification unit configured to classify the current situation based on input signals from the detectors, where the current situation is defined by current mode or state of the user (movement); 2. Para. [0112], detection of any unilateral changes that would warn about a possible stroke (e.g., eye movement activity of the user), para. [0117], [0118], physiological measures are recorded including blood oxygen concentration and ocular muscle activity, which are used for comparison measure, CSI, para. [0008], [0009], [0011], [0012] describes in detail about concluding stroke indicator CSI).  
Re Claim 18, Claim 18 is rejected under substantially the same basis as claim 3. 
Re Claim 4, Laplante discloses that the motion data is measured using a motion sensor in the first hearing device or in the second hearing device (para. [0051], the left and/or right hearing devices comprises a number of detectors configured to provide status signals, para. [0056], the number of detectors comprises a movement detector, e.g., an acceleration sensor. The movement detector is configured to detect movement of the user's facial muscles and/or bones, e. g. due to speech or chewing (e.g. jaw movement) and to provide a detector signal indicative thereof).  
Re Claim 5, Laplante as modified by Po discloses the claimed invention substantially as set forth in claim 1. 
Laplante is silent regarding determining a second parameter based on the first sensor data, the second sensor data, and the first parameter. 
However, Po further discloses a second parameter based on the first sensor data, the second sensor data, and the first parameter (para. [0009], [0028], [0073], The system can employ an algorithm that detects an occurrence of an ANS dysfunction, such as when a person's HRV drops below a threshold value indicative of elevated sympathetic tone associated with a disease or condition such as atrial fibrillation, hypertension, and the like, para. [0078], Processing can include determining whether a person's physiological measurements fall below, at, or above a threshold value indicative of an ANS dysfunction. Physiological measurements may indicate the occurrence of ANS dysfunction when they fall below, at, or above a threshold value indicative of an ANS dysfunction. The threshold value may be disease specific. That is, a threshold value indicative of atrial fibrillation may be different from a threshold value indicative of high blood pressure. – ANS dysfunction (elevated sympathetic tone) reads on “a second parameter” determined based on HRV data compared to the threshold and detection of atrial fibrillation (the first parameter)). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Laplante as modified by Po, by determining a second parameter based on the first sensor data, the second sensor data, and the first parameter, as taught by Po, for the purpose of determining a ANS dysfunction and providing corresponding treatment (para. [0073]). 
Re Claim 19, Claim 19 is rejected under substantially the same basis as claim 5. 
Re Claim 6, Laplante discloses that the first sensor is at the first hearing device and the second sensor of is at the second hearing device (para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry.).  
Re Claim 7, Laplante as modified by Po discloses the claimed invention substantially as set forth in claim 1. 
Laplante is silent regarding the sensor data obtained over a time period of more than 30 seconds.
Po further discloses that the HRV of the person is tracked for a period of time such as 1 hour to 6 months or longer, 1 hour to 24 hours, 1 day to 3 days, 1 day to 7 days, 1 day to 14 days, 1 day to 28 days, over 1 month to 6 months, or longer until an episode of ANS dysfunction occurs (para. [0083], [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Laplante as modified by Po, by obtaining the sensor data over a time period of more than 30 seconds, as taught by Po, for the purpose of detecting an episode of ANS dysfunction occurs (para. [0083], [0009]). 
Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 7. 
Re Claim 8, Laplante as modified by Po discloses that the act of determining the first parameter comprises identifying parts of the sensor data that differ from default physiological data (Po, para. [0009], [0073], [0078], HRV drops below a threshold value indicative of elevated sympathetic tone associated with a disease or condition such as atrial fibrillation, hypertension, and the like. The threshold value may be disease specific. That is, a threshold value indicative of atrial fibrillation may be different from a threshold value indicative of high blood pressure.).  
Re Claim 21, Claim 21 is rejected under substantially the same basis as claim 8. 
Re Claim 9, Laplante as modified by Po discloses that the act of determining the first parameter comprises identifying parts of the sensor data that have a similarity to a predefined pattern representing a physiological anomaly (Po, para. [0009], [0073], [0078], HRV drops below a threshold value indicative of elevated sympathetic tone associated with a disease or condition such as atrial fibrillation, hypertension, and the like. The threshold value may be disease specific. That is, a threshold value indicative of atrial fibrillation may be different from a threshold value indicative of high blood pressure.).  
Re Claim 22, Claim 22 is rejected under substantially the same basis as claim 9. 
Re Claims 12 and 13, Laplante as modified by Po discloses that the first parameter comprises a data pattern, wherein the data pattern is indicative of a physiological anomaly (Po, para. [0009], [0073], [0078], HRV drops below a threshold value indicative of elevated sympathetic tone associated with a disease or condition such as atrial fibrillation, hypertension, and the like. The threshold value may be disease specific. That is, a threshold value indicative of atrial fibrillation may be different from a threshold value indicative of high blood pressure.).  
Re Claims 25 and 26, Claims 25 and 26 are rejected under substantially the same basis as claims 12 and 13. 
Re Claim 14, Laplante as modified by Po discloses the claimed invention substantially as set forth in claim 1. 
Laplante is silent regarding the act of determining the first parameter comprises performing a HRV analysis on the sensor data. 
However, Po discloses that the act of determining the first parameter comprises performing a HRV analysis on the sensor data (abstract, system and method for treating autonomic nervous system dysfunction by measuring heart rate signals to measure heart rate variability and determining a heart rate variability threshold; para. [0009], [0073], [0078], the system monitors a subject’s heart rate for detecting changes in heart rate variability and when the HRV is higher or lower than a predetermined threshold, determine that the subject is experiencing or about to experience, atrial fibrillation, which is associated with abnormal ANS activity). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Laplante as modified by Po, by adding to the act of determining the first parameter performing a HRV analysis on the sensor data, as taught by Po, for the purpose of determining atrial fibrillation in order to manage abnormal ANS activity (para. [0073]). 
Re Claim 27, Claim 27 is rejected under substantially the same basis as claim 14. 
Re Claim 15, Laplante discloses that the first sensor comprises a photoplethysmogram sensor (fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry is a PPG sensor).  
Re Claim 28, Laplante discloses that the first sensor comprises a photoplethysmogram sensor (fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry is a PPG sensor). 
Re Claim 29, Laplante discloses that the first sensor is configured to detect a first blood volume change and the second sensor is configured to detect a second blood volume change (para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], blood oxygen concentration measured; fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry detects blood volume change). 
Re Claim 30, Laplante discloses that the first sensor is configured to detect a first blood volume change and the second sensor is configured to detect a second blood volume change (para. [0005], each of the left and right hearing devices comprising a number of different sensors, each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals, indicative of the state of the physiological function in question; fig. 1, para. [0117], blood oxygen concentration measured; fig. 5, para. [0117], [0134], blood oxygenation concentration measured with ear-level pulse oximetry. Pulse oximetry detects blood volume change).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 7, 2022Examiner, Art Unit 3792       



                                                                                                                                                                                                       
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792